Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR-902101-A, hereinafter FR’101, in view of JP-071925215-A, hereinafter JP’215.
Regarding claim 1, Regarding claim 1, FR’101 discloses a rotary tool (See Figure 1) comprising a body that has a rod shape extending from a first end to a second end and is rotatable about a central axis (See Figure 1), wherein the body comprises: one or more first cutting edges (Note: the distal most cutting edges) positioned on a side of the first end; one or more first flutes 6 extending from the first cutting edges toward the second end (See Figure 1); one or more second cutting edges (Note: the cutting edges formed by projections 8) positioned on a side of the second end away from the first 
Regarding claim 2, FR’101 discloses wherein at least one of the second flutes further comprises a first region (Note: the troughs between the projections 8 form the first and second regions) extending from the second cutting edges 8 toward the second end, and a second region positioned frontward in a rotational direction with respect to 
Regarding claims 3 and 13, FR’101 discloses the rotary tool of claim 2 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first region to have a first depth, the second region to have a second depth, and the first depth is greater than the second depth since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 4 and 14, FR’101 discloses the rotary tool of claim 2 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first region to have a first part having a first and a second part closer to the second end than the first part and having a second width, and the first width is constant and the second width increases as the second width approaches the second end since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, FR’101 discloses wherein the projecting portion 8 extends along the first flutes 6 (See Figures 1-4).
Regarding claim 6 and 15, FR’101 discloses the rotary tool of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the projecting portion to comprise a region having a first distance from the central axis, and the first distance increases as the first distance 
Regarding claims 7 and 16, FR’101 discloses the rotary tool of claim 1 as set forth above.  FR’101 further discloses wherein the body comprises two or more first cutting edges (Note: the cutting edges formed on the distal end of the drill bit) and two or more second cutting edges (Note: the cutting edges formed by the projections 8), and the first cutting edges are point symmetrical to each other with the central axis (See Figures 1-4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the second cutting edges to not be point symmetrical to each other with the central axis in a front view since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8, FR’101 discloses wherein the body comprises two or more second flutes, each of the second flutes comprises the projecting portion (Note: the troughs formed between the projections 8) (See Figures 1-4).
Regarding claim 9, FR’101 discloses wherein a distance from the central axis to the projecting portion located at one of the second flutes (Note: the middle projection 8) (See Figure 3) is the same a distance from the central axis to the projecting portion located at the other one of the second flutes at a cross-section orthogonal to the central axis (See Figure 3).
Regarding claim 10, FR’101 discloses a method for manufacturing a machined product, the method comprising: rotating the rotary tool according to claim 9; causing 
Regarding claim 11, FR’101 discloses a rotary tool (See Figure 1) comprising: a body having a rod shape, extending from a first end to a second end, being rotatable about a central axis, and comprising: one or more first cutting edges (Note: the cutting edges formed on the distal end of the drill) positioned on a side of the first end (See Figure 1); one or more first flutes 6,7 extending from the first cutting edges toward the second end (See Figures 1-4); one or more second cutting edges (Note: the cutting edges formed by the projections 8) located closer to the second end than the first cutting edges (See Figure 1), farther from the central axis than the first cutting edge, and separated from the first cutting edges (See Figures 1-4); and one or more second flutes (Note: the troughs formed by the projections 8) extending from the second cutting edges toward the second end and positioned along the first flutes (See Figure 1), wherein at least one of the second flutes comprise a projecting portion (Note: the middle projection 8) extending along the first flutes 6,7 (See Figures 1-4).  JP’215 discloses a drill having a cutting portion with cutting edges 4, 5, 6 and flutes 5a,6a (See Figures 1 and 2) wherein the flutes 5a,6a includes a projecting portion 5 (Note: cutting edge 5 forms the projecting portion) extending between a first end toward a second end (See Figures 1 and 2), the projecting portion 5 located inward of an outer periphery of the body at a cross-section orthogonal to the central axis (See Figure 2) (Note: projection 5 is located inward of cutting edge 6 wherein the cutting edge 6 forms the outer periphery of the body).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify FR’101, in view of JP’215, such that the 
Regarding claim 12, FR’101 discloses wherein at least one of the second flutes further comprises a first region extending from the second cutting edges toward the second end, and a second region positioned frontward in a rotational direction with respect to the first region, and the projecting portion is a boundary between the first region and the second region (Note: the middle projection portion 8 has two troughs formed on either side to form first and second regions).
Regarding claim 17, FR’101 discloses wherein the body comprises two or more second flutes, each of the second flutes comprises the projecting portion 8 (See Figures 1-4).
Regarding claim 18, FR’101 discloses wherein a distance from the central axis to the projecting portion located at one of the second flutes (Note: the middle projection 8) (See Figure 3) is the same a distance from the central axis to the projecting portion located at the other one of the second flutes at a cross-section orthogonal to the central axis (See Figure 3).
Regarding claim 19, FR’101 discloses a method for manufacturing a machined product, the method comprising: rotating the rotary tool according to claim 11; causing the rotary tool that is rotating to come into contact with a workpiece; and separating the rotary tool from the workpiece (Note: the drill is fully capable of drilling a workpiece).

Response to Arguments
Applicant’s arguments, see pages 9-16, filed 06/30/21, with respect to the rejection(s) of claim(s) 1-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FR-902101-A and JP-071925215-A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722